Appellant was convicted of violating the local option law.
Court adjourned on 21st of February. The statement of facts and bills of exception were not filed until the 12th of March. The record does not contain an order authorizing the filing of the facts and the bills after the adjournment of the term. This being a misdemeanor, it was *Page 97 
necessary, and without the order allowing the twenty days after adjournment of the term these matters can not be considered. The record being in this condition, none of the matters set forth for revision can be considered.
The judgment is affirmed.
Affirmed.